                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                                October 16, 2019
                           · SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                                ,GALVESTON DIVISION

  NORBERTO ATENCIO                               §
                                                 §
           Plaintiff,                           .§       .              .
  vs.                                            §    CIVIL ACTION NO. 3:19-cv-00197
                                                 §
  PORT AMERICA                                   §
                                                 §
           Defendant.                            §
                                                 §


                                   ORDER OF DISMISSAL

         On September 17, 2019, the Collrt sent notice to all parties to attend an initial pretrial

·. and scheduling conference on September 25, 2019. [Dkt. 11]. Plaintiff, who is proceeding

 prose~ did not appear. Accordingly, the Court issued an order to show cause, directing

  Plaintiff to appear for a hearing on October 16, 2019. [Dkt. 12]. In its order, the Court

  expressly warned Plaintiff that failure to appear will result in the dismissal of his case. Id.

  On October 16, 2019, Plaintiff, again, failed to appear.

         Federal courts have the authority to dismiss a case for failure to prosecute or failure

  to comply with a court order. Fed. R. Civ. P. 41(b) (permitting a court to dismiss an action

  if the plaintiff "fails to prosecute .or to comply with ... a court_ order"); see also Martinez

  v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (holding district courts have the inherent

  authority to sua sponte dismiss a cause of action for failure to prosecute or-comply with a

  court order).
      Based on Plaintiffs failure to comply with this Court's orders, it is hereby

ORDERED that Plaintiffs claims are DISMISSED WITHOUT PREJUDICE.

      THIS IS A FINAL JUDGMENT

                                       I I c.fL-
Signed at Galveston, Texas on this, the _IP_ day of October, 2019.
